Citation Nr: 1000621	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  02-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.

2.  Entitlement to automobile and adaptive equipment or to 
adaptive equipment only.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1954 to 
September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the RO.  

The issue of entitlement to service connection for incomplete 
tetraplegia associated with a cervical spine disability 
appears to have been raised in May 2006.  As this issue has 
not been procedurally developed, the Board is referring it to 
the RO for initial adjudication.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not suffered the loss or permanent loss of 
use of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or one or both hips due to service-connected 
disability.


CONCLUSION OF LAW

The criteria for certification for automobile and adaptive 
equipment, or adaptive equipment only, have not been met.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  

The type of notice described abovee must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), in this case, the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Manning v. Principi, 16 Vet. App. 534 (2002) citing 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  The Board finds that such is the 
case as to the automobile and/or adaptive equipment claim 
here on appeal.  As will be explained below, there is no 
dispute as to the facts.  The claim is being denied due to 
the Veteran's failure to meet the basic eligibility 
requirements for the benefit sought.  Therefore, based on the 
holding in Manning, the Board concludes that the Veteran's 
automobile and/or adaptive equipment claim is not subject to 
the provisions of VCAA.


Law and Regulations 

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a) 
& (b).

A veteran is considered to be an "eligible person" if he is 
entitled to compensation for any of the following 
disabilities: (i) the loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; or (iii) the permanent impairment of vision of 
both eyes.  38 C.F.R. § 3.808(b)(1).

A claimant must have had active military, naval, or air 
service.  38 C.F.R. § 3.808(a).  A specific application for 
financial assistance in purchasing a conveyance is required 
which must contain a certification by the claimant that the 
conveyance will be operated only by persons properly 
licensed.  38 C.F.R. § 3.308(c).

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or of one or both hips.  38 
U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).

Analysis

The Veteran's service-connected disabilities are 
posttraumatic stress disorder (PTSD), which is rated 50 
percent disabling; a right hip disability, which is rated 30 
percent disabling; a left hip disability, which is rated 30 
percent disabling; diabetes mellitus, which is rated 20 
percent disabling; a right wrist disability, which is rated 
10 percent disabling; pes planus, which is rated 10 percent 
disabling; epididymitis, which is rated 10 percent disabling; 
peripheral neuropathy of the right upper extremity, which is 
rated 10 percent disabling; peripheral neuropathy of the left 
upper extremity, which is rated 10 percent disabling; 
peripheral neuropathy of the right lower extremity, which is 
rated 10 percent disabling; peripheral neuropathy of the left 
lower extremity, which is rated 10 percent disabling; a left 
knee scar, which is rated zero percent disabling; and 
hypertension, which is rated zero percent disabling.

In relation to the matter at hand, the Board will discuss the 
potentially relevant service-connected disabilities.  These 
include the right and left hip disabilities, right wrist 
disability, and peripheral neuropathy of both upper 
extremities and both lower extremities.  

In this case, there is no loss of the feet.  Moreover, loss 
of use of one or both feet is not apparent from a thorough 
review of the record.  Although the Veteran tends to use a 
scooter during outings, he uses a cane for ambulation within 
the home and can walk unaided, despite complaints of 
unsteadiness.  The Veteran can stand while collapsing his 
scooter for placement in his car.  He also follows a regular 
exercise program at a gymnasium.  The foregoing facts clearly 
demonstrate that the peripheral neuropathy of the lower 
extremities has not manifested in the loss of use of either 
foot.

Regarding the hands, the Board is cognizant of the Veteran's 
service-connected right wrist disability, which entails 
chronic rotary subluxation.  The evidence, however, does not 
reflect the loss of use of the right hand.  The Veteran is 
shown to be able to collapse and lift his scoter into his 
car.  This practice presumably required the use of both 
hands.  Furthermore, his hobbies include writing, and he is 
able to type despite complaints of difficulty.  There is no 
indication that the Veteran limits his typing to the left 
upper extremity.  He also plays piano, albeit not as 
proficiently as in the past.  The Board also notes that the 
peripheral neuropathy of the upper extremities has not been 
shown to have limited the Veteran's use of his hands, again, 
based on the evidence of his activities as just discussed.  
As such, the Board concludes that the evidence has not 
demonstrated the loss of use of either hand.

The Veteran has no service-connected disability that pertains 
to vision or to the eyes more generally.

Because the evidence fails to reflect the permanent loss of 
loss of use of either foot or either hand and because there 
is no permanent impairment of vision of both eyes, the 
Veteran is not an "eligible person" and is not entitled to 
financial assistance in acquiring an automobile or other 
conveyance and adaptive equipment, or adaptive equipment 
only.  38 U.S.C.A. § 3902(a) & (b); 38 C.F.R. § 3.808(b)(1).

The Veteran may be entitled to adaptive equipment if he is 
entitled to VA compensation for ankylosis of, in pertinent 
part, one or both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. 
§ 3.808(b)(1)(iv).  While the Veteran is in receipt of 
service connection for status-post left hip replacement and 
status-post total right hip replacement, the hips are not 
shown to be ankylosed.  To be sure, the Veteran suffers from 
bilateral hip pain and difficulty walking.  The record, 
however, fails to establish ankylosis of either hip.  As such 
he is not eligible for financial assistance in the purchasing 
of an automobile and adaptive equipment or adaptive equipment 
only on the basis of ankylosis of one or both hips.  Id.  

Because the Veteran does no meet the criteria for 
certification for automobile and adaptive equipment, or 
adaptive equipment only, the appeal is denied.  38 U.S.C.A. 
§§ 3901, 3902; 38 C.F.R. §§ 3.350, 3.808; Sabonis v. Brown, 6 
Vet. App. 426 (1994) (where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law).


ORDER

Entitlement to certification for automotive and adaptive 
equipment or adaptive equipment only is denied.


REMAND

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2009).

The Veteran is in receipt of service connection for PTSD, 
which he is rated 50 percent disabling; a right hip 
disability, which is rated 30 percent disabling; a left hip 
disability, which is rated 30 percent disabling; diabetes 
mellitus, which is rated 20 percent disabling; a right wrist 
disability, which is rated 10 percent disabling; pes planus, 
which is rated 10 percent disabling; epididymitis, which is 
rated 10 percent disabling; peripheral neuropathy of the 
right upper extremity, which is rated 10 percent disabling; 
peripheral neuropathy of the left upper extremity, which is 
rated 10 percent disabling; peripheral neuropathy of the 
right lower extremity, which is rated 10 percent disabling; 
peripheral neuropathy of the left lower extremity, which is 
rated 10 percent disabling; a right knee scar, which is rated 
zero percent disabling; and hypertension, which is rated zero 
percent disabling.  His combined disability rating is 90 
percent.  38 C.F.R. § 4.25 (2009).  He is also in receipt of 
special monthly compensation on account of loss of use of a 
creative organ.  He meets the minimum schedular requirements 
for TDIU in that he has a 90 percent combined disability 
rating (which is greater than the 70 percent minimum) with a 
single disability being at least 40 percent disabling.  38 
C.F.R. § 4.16.

Despite meeting the minimum schedular requirements for a 
grant of TDIU, the evidence is equivocal as to whether the 
Veteran's service-connected disabilities, in and of 
themselves, preclude employment.  In 2006, several physicians 
opined that the Veteran could not work, but it is not clear 
that these opinions were based solely on the service-
connected disabilities.  Moreover, more recent evidence 
reflects that the Veteran's PTSD is in partial remission and 
that his diabetes mellitus is well controlled.  The Board 
notes, furthermore, that before his retirement, the Veteran 
was a psychologist who had earned a doctorate.  

For the purpose of clarification, a VA examination is in 
order.  The examiner is to indicate whether the Veteran's 
service-connected disabilities, in and of themselves, are 
sufficient to preclude substantially gainful employment while 
taking into account the Veteran's qualifications and 
employment history but not his age.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule a VA medical examination in 
order to determine whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the Veteran's service-
connected disabilities alone are 
sufficient to preclude substantially 
gainful employment in light of his 
professional qualifications and employment 
history.  Age cannot be considered in 
rendering the requested opinion.  A 
rationale for all opinions and conclusion 
should be provided, and the examination 
report must indicate whether the claims 
file was reviewed in conjunction with the 
examination.  

2.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


